1. The Supreme Court of Ohio has adopted amendments to Civ.R. 6, 7, 33, 34, 36, 47, 54, and 56 ; Crim.R. 4, 6, 11, 12, 16, and 37 ; Evid.R. 615 and 801 ; App.R. 3 and 5 ; and Juv.R. 22, 24, 26, 29, and 34. The amendments will be submitted to the General Assembly pursuant to Ohio Constitution, Article IV, Section 5 and filed with the Clerks of the House and Senate by May 1, 2019. If the General Assembly does not issue a concurrent resolution of disapproval of the proposed amendments by June 30, 2019, the proposed amendments will become effective July 1, 2019.2. Proposed amendments to the Rules of Superintendence for the Courts of Ohio (new *401Sup.R. 96 and Forms 96-A through 96-N) are being published in the April 22, 2019 Ohio Official Reports advance sheet for a public-comment period ending May 22, 2019.O'Connor, C.J., and Kennedy, French, Fischer, DeWine, Donnelly, and Stewart, JJ., concurred in publishing the proposed amendments for comment.